

116 HRES 919 IH: Condemning the United Nations decision to appoint China a seat on its Human Rights Council.
U.S. House of Representatives
2020-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 919IN THE HOUSE OF REPRESENTATIVESApril 10, 2020Mr. Steube submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the United Nations decision to appoint China a seat on its Human Rights Council.Whereas, on April 1, 2020, China was appointed to a United Nations Human Rights Council panel;Whereas the United Nations Human Rights Council (UNHRC) has been criticized for being influenced by countries widely perceived as having poor human rights records;Whereas China rejected recommendations made by the Human Rights Council related to human rights activists, extrajudicial detention, freedom of belief, freedom of expression, and the rights of ethnic minorities;Whereas some countries called on China to ensure greater protections of the rights of ethnic minorities;Whereas China violated basic privacy rights by spying on its own people;Whereas during the COVID–19 outbreak, China further suppressed religion in the country by destroying places of worship or placing them under heavy surveillance;Whereas in 2018, the United States left the Council;Whereas in 2018, the Department of State released its Country Reports on Human Rights Practices, highlighting China for engaging in some of the worst human rights violations;Whereas former United States Ambassador to the United Nations Nikki Haley called the Council a protector of human rights abusers, and a cesspool of political bias;Whereas former United States Ambassador to the United Nations Nikki Haley tweeted that China was appointed on Wednesday to a UN Human Rights Council panel where it will play a key role in picking the world body’s human rights investigators—including global monitors on freedom of speech, health, enforced disappearances, and arbitrary detention. You can’t make this up!;Whereas United States Government senior officials have expressed concerns about the completeness and timeliness of information China is reporting on COVID–19; andWhereas China’s failure to be transparent with global leaders about the outbreak has cost thousands of lives: Now, therefore, be itThat the House of Representatives—(1)condemns the United Nations decision to appoint China a seat on its Human Rights Council;(2)demands serious reform if the United States is going to remain in the United Nations and provide funding to countries that ignore basic human rights; and(3)holds China and the United Nations accountable for human rights violations.